USCA11 Case: 21-12064      Date Filed: 03/09/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12064
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
FRANTZ STERLIN,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:09-cr-20264-JLK-6
                   ____________________
USCA11 Case: 21-12064         Date Filed: 03/09/2022      Page: 2 of 6




2                       Opinion of the Court                  21-12064


Before ROSENBAUM, ANDERSON and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant Frantz Sterlin, a federal prisoner proceeding pro
se, appeals the district court's denial of his self-styled post-judgment
motion for “jail time credit.” He argues that the district court as-
sured him he would receive credit for the time he spent in pretrial
detention, under 18 U.S.C. § 3585(b)(1) and (2), but he never re-
ceived such credit. The government responds by moving for sum-
mary affirmance of the district court’s order and a stay of the brief-
ing schedule. It argues that none of the conditions warranting a
sentence reduction under 18 U.S.C. § 3582 existed, the district court
lacked the authority to modify his sentence on any other grounds,
and Sterlin failed to exhaust the administrative remedies necessary
to challenge the lack of credit for time served under 28 U.S.C. §
2241. After reading the parties’ briefs and reviewing the record, we
grant the government’s motion for summary affirmance and deny
as moot its motion to stay the briefing schedule.
                                      I.
       Summary disposition is appropriate, in part, where “the po-
sition of one of the parties is clearly right as a matter of law so that
there can be no substantial question as to the outcome of the case,
or where, as is more frequently the case, the appeal is frivolous.”
USCA11 Case: 21-12064            Date Filed: 03/09/2022         Page: 3 of 6




21-12064                  Opinion of the Court                               3

Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969). 1
        We will review de novo whether a district court had the au-
thority to modify a term of imprisonment. United States v. Jones,
962 F.3d 1290, 1296 (11th Cir. 2020), cert. denied, ___ U.S. ___, 141
S. Ct. 2635 (2021).
        We construe pro se pleadings liberally. United States v.
Padgett, 917 F.3d 1312, 1316 (11th Cir. 2019). We may “look be-
hind the label of a motion filed by a pro se inmate and determine
whether the motion is, in effect, cognizable under a different reme-
dial statutory framework.” United States v. Jordan, 915 F.2d 622,
624–25 (11th Cir. 1990). However, all litigants must comply with
the applicable procedural rules, and we will not “serve as de facto
counsel for a party . . . or . . . rewrite an otherwise deficient plead-
ing in order to sustain an action.” GJR Inv., Inc. v. Cnty. of Escam-
bia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998). Additionally, a liti-
gant abandons an issue by failing to challenge it on appeal. See
Irwin v. Hawk, 40 F.3d 347, 347 n.1 (11th Cir. 1994) (applying the
same to a pro se litigant).
                                          II.
      District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent that a statute

1In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
the Eleventh Circuit adopted as binding precedent all decisions of the former
Fifth Circuit handed down prior to October 1, 1981.
USCA11 Case: 21-12064        Date Filed: 03/09/2022    Page: 4 of 6




4                      Opinion of the Court               21-12064

expressly permits. 18 U.S.C. § 3582(c)(1)(B). Section 3585 provides
that a defendant “shall be given credit toward the service of a term
of imprisonment for any time he has spent in official detention
prior to the date the sentence commences [either] (1) as a result of
the offense for which the sentence was imposed; or (2) as a result
of any other charge for which [he] was arrested after the commis-
sion of [that offense].” 18 U.S.C. § 3585(b) (emphasis added). How-
ever, “[a]uthority to calculate credit for time served under section
3585(b) is vested in the Attorney General, not the sentencing
court.” United States v. Alexander, 609 F.3d 1250, 1259 (11th Cir.
2010). Accordingly, a prisoner may seek judicial review in this re-
spect only after exhausting his administrative remedies. Id. at
1259–60; see also United States v. Nyhuis, 211 F.3d 1340, 1345 (11th
Cir. 2000) (“A claim for credit for time served is brought under 28
U.S.C. § 2241 after the exhaustion of administrative remedies.”).
       A “court may not modify a term of imprisonment once it
has been imposed” except under certain circumstances. 18 U.S.C.
§ 3582(c). Specifically, it may only do so where, among other
things, (i) a statute or Federal Rule of Criminal Procedure 35 ex-
pressly permits a sentence modification, or (ii) where a defendant
has been sentenced to a term of imprisonment based on a sentenc-
ing range that was subsequently lowered by the Sentencing Com-
mission and certain other requirements are met. See United States
v. Phillips, 597 F.3d 1190, 1195 (11th Cir. 2010) (applying the pre-
First Step Act rules); 18 U.S.C. § 3582(c)(1)(A) (allowing courts to
grant compassionate release upon motions filed by prisoners).
USCA11 Case: 21-12064         Date Filed: 03/09/2022    Page: 5 of 6




21-12064               Opinion of the Court                         5

       Rule 35 allows a district court to correct a defendant’s sen-
tence (i) within 14 days of sentencing, if the sentence resulted from
clear error, (ii) upon government motion within one year of sen-
tencing, if the defendant provided substantial assistance in investi-
gating or prosecuting another person, or (iii) upon government
motion more than one year after sentencing if the defendant pro-
vided substantial assistance and certain other conditions are met.
See Fed. R. Crim P. 35.
                                    III.
       Here, summary affirmance is appropriate as to Sterlin’s ar-
gument that he is entitled to credit for time served under
§ 3585(b)(1) and (2) because that statute does not provide an inde-
pendent cause of action for judicial review. See Alexander, 609
F.3d at 1259; Nyhuis, 211 F.3d at 1345. Accordingly, Sterlin was
required to first exhaust his administrative remedies before pro-
ceeding under § 2241. The government argued to the district court
that Sterlin had not done so, and he does not argue on appeal that
he did so. See Id. Therefore, we conclude that Sterlin has aban-
doned any argument that the district court should have construed
his motion as one under § 2241 instead of § 3582. See Irwin, 40 F.3d
at 347 n.1. Further, he did not identify any reason under § 3582 for
the district court to modify his total sentence, and it therefore cor-
rectly concluded that no such reason existed. See Phillips, 597 F.3d
at 1195. Because of that, and because Sterlin does not identify on
appeal any other basis for this court to modify his sentence, we
USCA11 Case: 21-12064        Date Filed: 03/09/2022    Page: 6 of 6




6                      Opinion of the Court                21-12064

conclude that the government’s position is clearly correct as a mat-
ter of law. See Groendyke Transp., Inc., 406 F.2d at 1162.
       For the aforementioned reasons, we GRANT the govern-
ment’s motion for summary affirmance and DENY as moot its mo-
tion to stay the briefing schedule.